Title: From Thomas Jefferson to David Ross, 13 March 1781
From: Jefferson, Thomas
To: Ross, David



Sir
In Council March 13th 1781

General Scott has obtained Leave to receive Tobacco from this State for the Support of our Prisoners in Charlestown. As the easiest way of cloathing them will be to remit them their Pay in hard money to be procured there with Tobacco to be sent him hence, You will be pleased to procure them 300 Hogsheads of Tobacco which amount to about three months Pay. I am sending a flag pilot Boat there to bring a regular passport which the General failed to send me, on the Return of which it would be proper that a vessel should be ready to go with the Tobacco. I am, &c.,

T. J.

